Title: From George Washington to William Savage, 28 June 1768
From: Washington, George
To: Savage, William



Sir
June 28th 1768.

In compliance with the Bond given to Mr Fairfax and myself, as Trustees for the use of Mrs Savage, we think it incumbent on us to request payment of the sum therein stipulated, for the purposes therein expressed. This demand we are induced to make, on full conviction that it is not in our power to release the Bond (of which, possibly, you may hereafter be convinced) without forfeiting the Trust with which we are invested. These are also the sentiments of Mr Fairfax, and it is with his approbation and desire I now make demand of the £100 due last January. I am, Sir, Your most hble Servt

G: Washington

